        Case:15-22647-MER Doc#:73 Filed:04/06/20                      Entered:04/06/20 11:50:52 Page1 of 9




                                          UNITED STATES BANKRUPTCY COURT
                                                DISTRICT OF COLORADO


       In re: TRIPTELEVISION, LLC                            §     Case No. 15-22647 MER
                                                             §
                                                             §
                                                             §
                    Debtor(s)


                                CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                                REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                                ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)




               David V. Wadsworth, chapter 7 trustee, submits this Final Account, Certification that the Estate has
      been Fully Administered and Application to be Discharged.

               1) All funds on hand have been distributed in accordance with the Trustee’s Final Report and, if
      applicable, any order of the Court modifying the Final Report. The case is fully administered and all assets and
      funds which have come under the trustee’s control in this case have been properly accounted for as provided
      by law. The trustee hereby requests to be discharged from further duties as a trustee.

               2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims discharged
      without payment, and expenses of administration is provided below:



      Assets Abandoned:    $0.00                                   Assets Exempt: N/A
      (without deducting any secured claims)

      Total Distributions to Claimants:   $19,754.26               Claims Discharged
                                                                   Without Payment: N/A


      Total Expenses of Administration:    $20,245.74




               3) Total gross receipts of $40,500.00 (see Exhibit 1), minus funds paid to the debtor and third parties
      of $500.00 (see Exhibit 2), yielded net receipts of $40,000.00 from the liquidation of the property of the estate,
      which was distributed as follows:




UST Form 101-7-TDR ( 10 /1/2010)
        Case:15-22647-MER Doc#:73 Filed:04/06/20                     Entered:04/06/20 11:50:52 Page2 of 9




                                               CLAIMS               CLAIMS                CLAIMS                CLAIMS
                                             SCHEDULED             ASSERTED              ALLOWED                 PAID


   SECURED CLAIMS (from
   Exhibit 3)                                          $0.00                $0.00                $0.00                 $0.00
   PRIORITY CLAIMS:
   CHAPTER 7 ADMIN. FEES AND
   CHARGES (from Exhibit 4)
                                                       $0.00           $20,245.74           $20,245.74           $20,245.74


   PRIOR CHAPTER ADMIN.
   FEES AND CHARGES (from
   Exhibit 5)                                          $0.00                $0.00                $0.00                 $0.00

   PRIORITY UNSECURED CLAIMS
   (from Exhibit 6)                                    $0.00                $0.00                $0.00                 $0.00

   GENERAL UNSECURED CLAIMS
   (from Exhibit 7)                              $298,158.70          $186,192.12          $186,192.12           $19,754.26


   TOTAL DISBURSEMENTS                           $298,158.70          $206,437.86          $206,437.86           $40,000.00




                 4) This case was originally filed under chapter 7 on 11/13/2015. The case was pending for 52
      months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to the United States
      Trustee.

               6) An individual estate property record and report showing the final accounting of the assets of the estate is
      attached as Exhibit 8. The cash receipts and disbursements records for each estate bank account, showing the final
      accounting of the receipts and disbursements of estate funds is attached as Exhibit 9.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
      and correct.




      Dated:        03/11/2020                        By: /s/ David V. Wadsworth
                                                                          Trustee




      STATEMENT This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork
      Reduction Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-TDR ( 10 /1/2010)
             Case:15-22647-MER Doc#:73 Filed:04/06/20                                Entered:04/06/20 11:50:52 Page3 of 9




                                                                    EXHIBITS TO
                                                                  FINAL ACCOUNT

EXHIBIT 1 – GROSS RECEIPTS

                                                                                              UNIFORM                         $ AMOUNT
     DESCRIPTION
                                                                                             TRAN. CODE1                      RECEIVED

 NON-ESTATE FUNDS                                                                               1280-000                           $500.00

 POTENTIAL COPYRIGHT LAWSUIT                                                                    1241-000                         $40,000.00

                             TOTAL GROSS RECEIPTS                                                                                $40,500.00

 1
  The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.




EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                                    UNIFORM                  $ AMOUNT
     PAYEE                                                  DESCRIPTION
                                                                                                   TRAN. CODE                   PAID

 Kulin L. Strimbu                          Non-Estate Funds Returned to K. Strimbu                    8500-002                     $500.00

 TOTAL FUNDS PAID TO DEBTOR
                                                                                                                                   $500.00
       & THIRD PARTIES




EXHIBIT 3 - SECURED CLAIMS


                                             UNIFORM              CLAIMS
     Claim                                                                               CLAIMS                     CLAIMS     CLAIMS
                     CLAIMANT                 TRAN.             SCHEDULED
      NO.                                                                               ASSERTED                   ALLOWED      PAID
                                              CODE            (from Form 6D)


                                                                          None




UST Form 101-7-TDR ( 10 /1/2010)
         Case:15-22647-MER Doc#:73 Filed:04/06/20                   Entered:04/06/20 11:50:52 Page4 of 9




EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                      UNIFORM          CLAIMS            CLAIMS                  CLAIMS           CLAIMS
   PAYEE                               TRAN.         SCHEDULED          ASSERTED                ALLOWED            PAID
                                       CODE

 Trustee, Fees - David V. Wadsworth   2100-000                 NA            $4,750.00           $4,750.00        $4,750.00

 Trustee, Expenses - David V.         2200-000                 NA              $48.51              $48.51              $48.51
 Wadsworth
 Charges, U.S. Bankruptcy Court       2700-000                 NA             $350.00             $350.00             $350.00

 Bond Payments - BOND                 2300-000                 NA                $8.88               $8.88              $8.88

 Banking and Technology Service       2600-000                 NA              $41.75              $41.75              $41.75
 Fee - Mechanics Bank
 Banking and Technology Service       2600-000                 NA             $253.67             $253.67             $253.67
 Fee - Rabobank, N.A.
 Attorney for Trustee Fees (Other     3210-000                 NA           $13,333.33          $13,333.33       $13,333.33
 Firm) - The Johnson Law Firm
 Attorney for Trustee Expenses        3220-000                 NA             $119.60             $119.60             $119.60
 (Other Firm) - The Johnson Law
 Firm
 Accountant for Trustee Fees (Other   3410-000                 NA            $1,321.00           $1,321.00        $1,321.00
 Firm) - DENNIS & COMPANY, P.C.
 Accountant for Trustee Expenses      3420-000                 NA              $19.00              $19.00              $19.00
 (Other Firm) - DENNIS &
 COMPANY, P.C.
 TOTAL CHAPTER 7 ADMIN. FEES
                                                               NA           $20,245.74          $20,245.74       $20,245.74
        AND CHARGES




EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                              UNIFORM          CLAIMS              CLAIMS            CLAIMS                  CLAIMS
         PAYEE
                             TRAN. CODE      SCHEDULED            ASSERTED          ALLOWED                   PAID

                                                           None




 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS


                                                                                  CLAIMS
                                                 UNIFORM       CLAIMS
 CLAIM                                                                           ASSERTED          CLAIMS       CLAIMS
                       CLAIMANT                   TRAN.     SCHEDULED
  NO.                                                                         (from Proofs of     ALLOWED        PAID
                                                  CODE     (from Form 6E)
                                                                                   Claim)


                                                           None



UST Form 101-7-TDR ( 10 /1/2010)
          Case:15-22647-MER Doc#:73 Filed:04/06/20               Entered:04/06/20 11:50:52 Page5 of 9




 EXHIBIT 7 – GENERAL UNSECURED CLAIMS


                                                                     CLAIMS
                                    UNIFORM        CLAIMS
                                                                    ASSERTED         CLAIMS        CLAIMS
 CLAIM NO.          CLAIMANT         TRAN.      SCHEDULED
                                                                 (from Proofs of    ALLOWED         PAID
                                     CODE      (from Form 6F)
                                                                      Claim)

     1       Charles F. Fryberger   7100-000       $150,000.00        $128,481.64   $128,481.64    $13,631.40
             dba Chuck Fryberger
             Films

     2       Volume Public          7100-000        $55,200.98         $57,710.48    $57,710.48     $6,122.86
             Relations

    N/F      AT&T                   7100-000         $1,879.85                NA            NA            NA


    N/F      Brightcove Inc.        7100-000         $4,601.98                NA            NA            NA


    N/F      Chase                  7100-000        $22,100.00                NA            NA            NA


    N/F      Chase                  7100-000         $2,210.00                NA            NA            NA


    N/F      Crowell & Moring       7100-000        $22,994.00                NA            NA            NA


    N/F      Fennemore Craig, PC    7100-000        $31,276.19                NA            NA            NA


    N/F      Fennemore Craig, PC    7100-000         $7,895.70                NA            NA            NA


             TOTAL GENERAL
            UNSECURED CLAIMS                       $298,158.70        $186,192.12   $186,192.12    $19,754.26




UST Form 101-7-TDR ( 10 /1/2010)
              Case:15-22647-MER Doc#:73 Filed:04/06/20                                      Entered:04/06/20 11:50:52 Page6 of 9

                                                           Form 1
                                                                                                                                                   Exhibit 8
                                       Individual Estate Property Record and Report                                                                Page: 1

                                                        Asset Cases
Case No.:    15-22647 MER                                                              Trustee Name:      (260030) David V. Wadsworth
Case Name:        TRIPTELEVISION, LLC                                                  Date Filed (f) or Converted (c): 11/13/2015 (f)
                                                                                       § 341(a) Meeting Date:       12/10/2015
For Period Ending:       03/11/2020                                                    Claims Bar Date:      04/23/2018

                                   1                            2                     3                      4                    5                     6

                           Asset Description                 Petition/        Estimated Net Value     Property Formally     Sale/Funds             Asset Fully
                (Scheduled And Unscheduled (u) Property)   Unscheduled       (Value Determined By        Abandoned        Received by the       Administered (FA)/
                                                              Values                Trustee,             OA=§554(a)           Estate             Gross Value of
                                                                            Less Liens, Exemptions,       abandon.                              Remaining Assets
  Ref. #                                                                       and Other Costs)

    1       POTENTIAL BANK ACCOUNT (u)                               0.00                      0.00                                    0.00                          FA

    2       POTENTIAL ACCOUNTS RECEIVABLE                            0.00                      0.00                                    0.00                          FA
            (u)

    3       POTENTIAL COPYRIGHT LAWSUIT (u)                          0.00                 40,000.00                              40,000.00                           FA

    3       Assets Totals (Excluding unknown values)                $0.00              $40,000.00                             $40,000.00                       $0.00



 Major Activities Affecting Case Closing:



                                Accountant preparing estate tax returns. Once accountant fees paid and receive prompt determination letter,
                                case ready for TFR.

                                Settled claims for $40,000. Once payments completed and accountant and attorney paid, ready for TFR.

 Initial Projected Date Of Final Report (TFR): 12/31/2018                   Current Projected Date Of Final Report (TFR):             11/17/2019 (Actual)




UST Form 101-7-TDR ( 10 /1/2010)
              Case:15-22647-MER Doc#:73 Filed:04/06/20                                       Entered:04/06/20 11:50:52 Page7 of 9

                                                              Form 2                                                                                 Exhibit 9
                                                                                                                                                     Page: 1
                                              Cash Receipts And Disbursements Record
Case No.:              15-22647 MER                                   Trustee Name:                      David V. Wadsworth (260030)
Case Name:             TRIPTELEVISION, LLC                            Bank Name:                         Mechanics Bank
Taxpayer ID #:         **-***7530                                     Account #:                         ******0800 Checking
For Period Ending: 03/11/2020                                         Blanket Bond (per case limit): $59,566,052.00
                                                                      Separate Bond (if applicable): N/A

    1          2                          3                                  4                                5                       6                        7

  Trans.    Check or       Paid To / Received From       Description of Transaction         Uniform        Deposit              Disbursement          Account Balance
   Date      Ref. #                                                                        Tran. Code        $                        $

 09/19/18     {3}      RICH MEDIA EXCHANGE, LLC       PAYMENT ON SETTLEMENT                 1241-000          10,000.00                                            10,000.00
 09/28/18              Rabobank, N.A.                 Bank and Technology Services          2600-000                                         5.00                   9,995.00
                                                      Fees
 10/01/18     {3}      RICH MEDIA EXCHANGE, LLC       PAYMENT ON SETTLEMENT                 1241-000              5,000.00                                         14,995.00
 10/31/18              Rabobank, N.A.                 Bank and Technology Services          2600-000                                        13.00                  14,982.00
                                                      Fees
 11/05/18     {3}      RICH MEDIA EXCHANGE-           PAYMENT ON SETTLEMENT                 1241-000              5,250.00                                         20,232.00
                       KULIN STRIMBU
 11/30/18              Rabobank, N.A.                 Bank and Technology Services          2600-000                                        15.76                  20,216.24
                                                      Fees
 12/04/18     {3}      RICH MEDIA EXCHANGE, LLC       PAYMENT ON SETTLEMENT                 1241-000              5,250.00                                         25,466.24
 12/18/18     101      CLERK OF THE COURT             FILING FEE- ADV. #17-01532            2700-000                                       350.00                  25,116.24
 12/31/18              Rabobank, N.A.                 Bank and Technology Services          2600-000                                        19.46                  25,096.78
                                                      Fees
 01/02/19     {3}      RICH MEDIA EXCHANGE            PAYMENT ON SETTLEMENT                 1241-000              5,000.00                                         30,096.78
 01/16/19     102      International Sureties, LTD.   Bond #016027974                       2300-000                                         8.88                  30,087.90
 01/31/19              Rabobank, N.A.                 Bank and Technology Services          2600-000                                        26.52                  30,061.38
                                                      Fees
 02/07/19     {3}      RICH MEDIA EXCHANGE, LLC       PAYMENT ON SETTLEMENT                 1241-000              5,000.00                                         35,061.38
 02/28/19              RICH MEDIA EXCHANGE, LLC       PAYMENT ON SETTLEMENT                                       5,000.00                                         40,061.38
              {3}                                     PAYMENT ON SETTLEMENT                 1241-000
                                                                              $4,500.00
                                                      NON-ESTATE FUNDS                      1280-000
                                                                                 $500.00
 02/28/19              Rabobank, N.A.                 Bank and Technology Services          2600-000                                        25.79                  40,035.59
                                                      Fees
 03/28/19     103      Kulin L. Strimbu               Non-Estate Funds Returned to K.       8500-002                                       500.00                  39,535.59
                                                      Strimbu
 03/29/19              Rabobank, N.A.                 Bank and Technology Services          2600-000                                        31.67                  39,503.92
                                                      Fees
 04/05/19     104      The Johnson Law Firm           Attorney Fees- Order dated 4/2/19     3210-000                                  13,333.33                    26,170.59
 04/05/19     105      The Johnson Law Firm           Attorney Expenses- Order dated        3220-000                                       119.60                  26,050.99
                                                      4/2/19
 04/30/19              Rabobank, N.A.                 Bank and Technology Services          2600-000                                        29.63                  26,021.36
                                                      Fees
 05/31/19              Rabobank, N.A.                 Bank and Technology Services          2600-000                                        22.09                  25,999.27
                                                      Fees
 06/28/19              Rabobank, N.A.                 Bank and Technology Services          2600-000                                        19.94                  25,979.33
                                                      Fees
 07/31/19              Rabobank, N.A.                 Bank and Technology Services          2600-000                                        23.48                  25,955.85
                                                      Fees
 08/27/19     106      DENNIS & COMPANY, P.C.         ACCOUNTANT FEES- ORDER                3410-000                                      1,321.00                 24,634.85
                                                      DATED 8/22/19
 08/27/19     107      DENNIS & COMPANY, P.C.         ACCOUNTANT EXPENSES-                  3420-000                                        19.00                  24,615.85
                                                      ORDER DATED 8/22/19
 08/30/19              Rabobank, N.A.                 Bank and Technology Services          2600-000                                        21.33                  24,594.52
                                                      Fees
 09/30/19              Mechanics Bank                 Bank and Technology Services          2600-000                                        19.54                  24,574.98
                                                      Fees



                                                                                       Page Subtotals:      $40,500.00             $15,925.02


{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                               ! - transaction has not been cleared
              Case:15-22647-MER Doc#:73 Filed:04/06/20                                       Entered:04/06/20 11:50:52 Page8 of 9

                                                              Form 2                                                                                Exhibit 9
                                                                                                                                                    Page: 2
                                              Cash Receipts And Disbursements Record
Case No.:              15-22647 MER                                      Trustee Name:                   David V. Wadsworth (260030)
Case Name:             TRIPTELEVISION, LLC                               Bank Name:                      Mechanics Bank
Taxpayer ID #:         **-***7530                                        Account #:                      ******0800 Checking
For Period Ending: 03/11/2020                                            Blanket Bond (per case limit): $59,566,052.00
                                                                         Separate Bond (if applicable): N/A

    1          2                        3                                        4                            5                      6                        7

  Trans.    Check or      Paid To / Received From           Description of Transaction       Uniform       Deposit             Disbursement          Account Balance
   Date      Ref. #                                                                         Tran. Code       $                       $

 10/31/19              Mechanics Bank                    Bank and Technology Services       2600-000                                       22.21                  24,552.77
                                                         Fees
 12/30/19     108      David V. Wadsworth                Distribution payment - Dividend    2100-000                                     4,750.00                 19,802.77
                                                         paid at 100.00% of $4,750.00;
                                                         Claim # FEE; Filed: $4,750.00;
 12/30/19     109      David V. Wadsworth                Distribution payment - Dividend    2200-000                                       48.51                  19,754.26
                                                         paid at 100.00% of $48.51; Claim
                                                         # TE; Filed: $48.51;
 12/30/19     110      Charles F. Fryberger dba Chuck    Distribution payment - Dividend    7100-000                                 13,631.40                     6,122.86
                       Fryberger Films                   paid at 10.61% of $128,481.64;
                                                         Claim # 1; Filed: $128,481.64;
 12/30/19     111      Volume Public Relations           Distribution payment - Dividend    7100-000                                     6,122.86                      0.00
                                                         paid at 10.61% of $57,710.48;
                                                         Claim # 2; Filed: $57,710.48;

                                            COLUMN TOTALS                                                      40,500.00              40,500.00                       $0.00
                                                  Less: Bank Transfers/CDs                                           0.00                    0.00
                                            Subtotal                                                           40,500.00              40,500.00
                                                  Less: Payments to Debtors                                                                  0.00

                                            NET Receipts / Disbursements                                      $40,500.00             $40,500.00




{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                              ! - transaction has not been cleared
             Case:15-22647-MER Doc#:73 Filed:04/06/20                    Entered:04/06/20 11:50:52 Page9 of 9

                                                     Form 2                                                          Exhibit 9
                                                                                                                     Page: 3
                                     Cash Receipts And Disbursements Record
Case No.:         15-22647 MER                        Trustee Name:                   David V. Wadsworth (260030)
Case Name:        TRIPTELEVISION, LLC                 Bank Name:                      Mechanics Bank
Taxpayer ID #:    **-***7530                          Account #:                      ******0800 Checking
For Period Ending: 03/11/2020                         Blanket Bond (per case limit): $59,566,052.00
                                                      Separate Bond (if applicable): N/A




                                                                                         NET                    ACCOUNT
                               TOTAL - ALL ACCOUNTS                NET DEPOSITS     DISBURSEMENTS               BALANCES
                               ******0800 Checking                       $40,500.00         $40,500.00                  $0.00

                                                                         $40,500.00              $40,500.00              $0.00




UST Form 101-7-TDR (10 /1/2010)
